        Case 1:19-cr-00374-JMF Document 40 Filed 02/24/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                         -x

UNITED STATES OF AMERICA                      SECOND SUPPLEMENTAL
                                              PROTECTIVE ORDER
     - v. -
                                              19 Cr. 374 (JMF)
MICHAEL AVENATTI,

                      Defendant.

                                         -x

          WHEREAS, on September 24, 2019, the Court entered an

Amended Protective Order, which was executed by the defendant

and defense counsel Dean Steward, Esq.        (Dkt. No. 22);

          WHEREAS, on February 18, 2020, Mariel Colon Miro,

Esq., entered a notice of appearance in this case as retained

counsel for the defendant (Dkt. No. 37);

          IT IS HEREBY agreed, by and between the United States

of America, Geoffrey S. Berman, United States Attorney, by

Matthew D. Podolsky and Robert B. Sobelman, Assistant United

States Attorneys, of counsel, and Ms. Colon Miro, counsel for

the defendant, that Ms. Colon Miro is and shall be bound by the

terms of the Amended \ Protective Order, which is incorporated by

reference herein, as if she was an original signatory thereto.
         Case 1:19-cr-00374-JMF Document 40 Filed 02/24/20 Page 2 of 2




Dated:     New York, New York
           February .zj_, 2020

                             SO ORDERED:




                             UNITED
                             SOUTH                OF NEW YORK


            Acknowledgement of Amended Protective Order

     I, Mariel Colon Miro, Esq., have read and reviewed the
Amended Protective Order entered on September 24, 2019, in the
case of United States v. Avenatti, 19 Cr. 374 (JMF), I
understand it, I have conferred with my client, Michael
Avenatti, about it, and I acknowledge that I am and shall be
bound by the Order.




                       Attorney for Michael Avenatti




                                      2
